Citation Nr: 1134408	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  04-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and T.S.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which denied service connection for a mental disability.  The matter has since been transferred to the RO in Cleveland, Ohio.

In October 2006, the Board denied the Veteran's claim after recharacterizing the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 memorandum decision, the Court vacated and remanded the Board's decision on the basis that VA failed to assist the Veteran in substantiating his claim when it denied a request to postpone a BVA hearing sought by the Veteran on the basis that the Board was statutorily required to consider cases in docket order and that it could not delay adjudication of the case pending the Veteran's release from criminal incarceration.  See September 2008 memorandum decision; October 2008 CAVC order.  

Subsequent to the return of the Veteran's appeal to the Board, in January 2009, the Board remanded the case to the RO for the purpose of scheduling the Veteran for a Travel Board hearing.  Such a hearing took place before the undersigned Veterans Law Judge in July 2009.  During the hearing, the Veteran stated on the record his desire to appear pro se at the hearing as his attorney was not present.  Subsequent to that hearing, the Board remanded the matter again in September 2009 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

Additional evidence was recently submitted by the Veteran.  In February 2011, the Veteran's representative requested an extension of time prior to the Board's review of this case.  However, in May 2011, the representative waived RO review of the submitted documents and requested that the Board issue a decision without further delay.  The representative also waived any remaining time to submit additional evidence and argument.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of entitlement to a nonservice-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

An acquired psychiatric disorder to include paranoid schizophrenia is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including paranoid schizophrenia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in July 2002 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination report, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and to the extent possible, provides an opinion as to the etiology of the Veteran's disability.  

The Board notes that the VA examiner who conducted the Veteran's July 2010 VA examination was unable to provide certain opinions without resort to speculation.  The Court recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  As discussed below, however, the examiner in this case provided a basis for her speculative opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  See, e.g., 38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

The record also contains evidence of substance abuse.  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by his or her primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

C.  Evidence

The Veteran underwent an enlistment examination in January 1971.  He reported a history of occasional difficulty sleeping and occasional nervousness, but stated that his current health was "good."  No abnormalities were noted on examination.  However, in July 1971, the Veteran was interviewed at the request of the Drug Abuse Officer.  He admitted to using LSD 70 to 80 times, marijuana on most days, barbiturates 8 times, mescaline 3 times, and hashish an unknown number of times.  He denied any heroin use or addiction issues.  He had an unauthorized absence a few days earlier, which he attributed to a "flashback."  This was characterized by visual hallucinations such as "walls breathing."  He was also up until 1 a.m. imbibing alcohol and slept through muster.  The examiner noted that there was no sign of gross thought disorder, incapacitating neurosis, organic brain disease, or severe personality disorder.  The Veteran was capable of assisting in his defense.  In August 1971, the Veteran was involved in a fight on the hangar deck.  In September 1971, the Veteran was seen for complaints of "flashbacks" of LSD.  He reported visual hallucinations and stated, "I have to get high."  He had been drinking but was not completely intoxicated.  A November 1971 separation examination noted a history of drug abuse, and the Veteran was discharged due to unfitness.

VA treatment records dated May 1975 show the Veteran first reported using heroin at age 17, but denied any heroin use during service.  He used LSD a few times after service, and started shooting heroin in 1973, about 1 spoon a day.  A notation in the treatment records also stated that the Veteran used as much as 6 spoons a day when dealing drugs.  He was diagnosed with heroin abuse.

Prison treatment records dated January 1993 show the Veteran had experienced his symptoms for 20 years.  He had "flipped out" on LSD during service, and had used heroin and methadone for years.  He could not eat or sleep.  He had headaches, nausea, panic attacks, and depression.  He was diagnosed with organic hallucinations and prescribed Thorazine.  Additional records dated July 1994 reflect diagnoses of dysthymic disorder, generalized anxiety disorder, and panic disorder.  In October 1994, the Veteran was diagnosed with anxiety disorder and polydrug abuse.

In July 1997, the Veteran was diagnosed with a panic disorder.  In October 2002, the diagnosis was mood disorder versus panic disorder.

The Veteran submitted a statement in support of his claim in August 2002.  He reported that he felt paranoid around planes, bombs, and ship operations generally during service.  Sometimes he was unable to sleep in his own compartment, and either walked circles around the ship or found empty compartments to hide in.  He would drink heavily and smoke marijuana when he was in port.  There were also lots of drugs aboard the ship.  He saw many of his crewmates get high and thought it might help him.  He also stated that the fight he was involved in during service occurred because he thought the other man was going to kill him.  He also took too much LSD one night and was in a "blue fog" for several days.  After that, he started hearing voices and see images of melting faces on bombs.  He also recounted an instance in which he flew home to Ohio for two weeks.  When he returned, he was given 30 days restriction and 30 days extra duty.  He spoke to a psychiatrist who recommended he be discharged.  He did not know he could obtain treatment from the VA after service.

The Veteran and T.S. testified at a Travel Board hearing in July 2009.  He stated that he took a "big handful" of LSD, and subsequently started having hallucinations while aboard ship.  He reported it to the drug counselor, and was referred to a psychiatrist, who recommended that he be discharged.  The Veteran denied having any hallucinations prior to his use of LSD.  He also stated that this was the first time he had used LSD.  He was discharged in November 1971.  He continued to hear voices and experience paranoia but was not using drugs.  He was not treated until 1975, and stated that he did not know he could go to the VA for treatment until someone told him.  At the time he sought treatment, he was drinking a lot and occasionally using marijuana.  He was incarcerated from 1993 to 2001, during which time he was medicated and treated.  He continued to receive medication through VA.  T.S. and the Veteran both testified that the Veteran continued to experience paranoia, including feelings that he was being followed and tracked.

VA treatment records dated November 2009 reflect diagnoses of paranoid schizophrenia, as well as polysubstance dependence in remission.

The Veteran was afforded a VA examination in July 2010.  The claims file was reviewed by the examiner, who noted that the Veteran was treated for drug dependency during his time in the U.S. Navy, and she included a summary of treatment rendered during service and after service.  The Veteran stated that he began drinking at age 12, and occasionally used marijuana as well.  After service, he became a heroin addict, and supported himself through legal and illegal means.  He was incarcerated in 1993, but currently lived with friends.  He was quite distressed at the condition of his life, specifically his difficulty with paranoia.  He also voiced concern about people who were following him.  The examiner rendered diagnoses of paranoid schizophrenia, and polysubstance dependence in remission.

She opined that the Veteran did not enter service with a psychotic disorder.  Moreover, any symptoms present during service or in the years following his discharge may have been due to schizophrenia, but may have also been due to a substance-induced psychotic disorder.  Schizophrenia usually manifested between ages 19 and 26, but could also begin earlier or later in life.  According to the DSM-IV, onset of paranoid schizophrenia tends to be later in life than other types of schizophrenia.  It was not possible to ascertain what may have caused the reported issues of anxiety, depression, and panic.  The Veteran engaged in substance abuse, including the use of hallucinogenic drugs, during service.  It was not possible to determine whether he was experiencing the effects of an early onset of a psychotic disorder or the effects of the drugs he was using.  The Veteran was not diagnosed with schizophrenia until 1993, and the examiner could not set the time of onset or determine what initiated his symptoms.  The examiner concluded that it was less likely than not that the Veteran entered service with a preexisting mental health disorder (other than substance abuse) that was aggravated in service; it was less likely than not that the Veteran initially manifested a psychiatric disorder (other than substance abuse) while enlisted in the service; and as to the manifestations of a psychiatric disorder as a result of willful drug use in service or thereafter, the examiner could not resolve this issue without resort to mere speculation.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  Although the Veteran is currently diagnosed with paranoid schizophrenia, the overall weight of the evidence is against a finding that this condition was incurred in or aggravated by service.

Initially, the Board notes that the Veteran reported some sleeping difficulties and nervousness during his January 1971 enlistment examination.  However, no abnormalities were noted by the examining physician.  Therefore, the Veteran is presumed to have been in sound condition at the time of his enlistment.  In addition, there are no treatment records or reports which establish that the Veteran had a preexisting condition, and the Veteran has not claimed the existence of a preexisting condition.  Therefore, the presumption of sound condition has not been rebutted.

While the Veteran has a long history of psychiatric treatment, there is no competent medical opinion relating his symptoms to service.  The VA examiner in this case could not determine whether the Veteran's schizophrenia had its onset during service without resorting to speculation.  The Board notes that inconclusive statements from doctors and examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service.  Bloom v. West, 12 Vet. App. 185 (1999) (holding that speculative medical opinions are inadequate for rating purposes).  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that: "[I]n general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  As the Secretary has acknowledged, this requirement inheres in the statutory equipoise rule as interpreted by the implementing regulation."  See also, 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R § 3.102 (2010) ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises . . . such doubt will be resolved in favor of the claimant.").  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).

In this case, the complete claims file and records of the Veteran were reviewed by the VA examiner, an examination was conducted, and the Veteran provided the history of his condition.  The examiner also stated why a non-speculative opinion as to the date of onset of a psychiatric disorder was not possible, specifically, because the Veteran abused substances in service including hallucinogenic substances and it is not possible to discover whether he was experiencing difficulty due to an early onset of a psychotic disorder or was suffering the effects of the drugs he was using.  The examiner explained further that his health care between 1975 and 1980 indicated that he had problems with depression and anxiety and it was not evident that these problems after his Navy enlistment were due to the abuse of drugs, due to his lifestyle or due to schizophrenia, noting that the Veteran was not diagnosed with schizophrenia until he had been incarcerated in 1993.  Therefore, it was not possible to set the time of onset of the psychiatric disorder of schizophrenia or what may have initiated the symptoms.  As such, the July 2010 VA medical examiner has provided a sufficient basis for the statement that an etiology could not be provided.

The Board has also considered the lay testimony submitted in this case.  The U.S Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran or his family members are competent to render diagnoses of psychiatric disorders such as schizophrenia.  While the Veteran and his family are certainly competent to report observable symptoms, neither has been shown to be competent to identify these specific disorders based solely on observation.  Further, while the Veteran has asserted that his schizophrenia had its onset in service, he has not demonstrated the medical knowledge required to establish an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his family offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board acknowledges that the Veteran and his family are competent to provide evidence of their own experiences and observations.  Moreover, the Board finds them to be credible in their claims that the Veteran had ongoing symptoms since his discharge from service.  Unfortunately, as noted above, they are not competent to opine on the etiology of his schizophrenia.  While he has offered competent and credible evidence regarding continuous symptoms since service, he cannot demonstrate that his symptoms are the result of the onset of schizophrenia in service, and not the result of documented substance abuse in service.  

As noted above, the isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010).  While the Veteran testified during his hearing that he had only used LSD once, service treatment records include reports of 70 to 80 instances of LSD use, in addition to other drugs.  As these records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  They were also generated at the time of the Veteran's in-service substance abuse, whereas the Veteran's hearing testimony was offered many years after service.  Therefore, the weight of the evidence indicates that the Veteran repeatedly abused drugs during service.  

An injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  Direct service connection may be granted only when a disability was incurred in the line of duty, and not the result of a veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

To summarize, there is documented substance abuse in service, no diagnosis of schizophrenia or another psychiatric disorder during service, and no competent medical opinion linking current schizophrenia to service.  Service connection for a disability resulting from drug abuse in service is not appropriate.  Therefore, service connection for an acquired psychiatric disorder is not warranted.


ORDER

Service connection for an acquired psychiatric disorder to include paranoid schizophrenia is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


